Citation Nr: 0405382	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  94-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for squamous cell 
carcinoma of the larynx as secondary to nicotine dependence.

(The issues of entitlement to an increased evaluation for 
service-connected ganglionectomy, right hand (minor), 
currently evaluated as 10 percent disabling, to include 
entitlement to a convalescence rating for surgery in June 
2002, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for type II diabetes mellitus will be addressed in a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claims on appeal additionally include entitlement to an 
increased evaluation for service-connected ganglionectomy, 
right hand (minor), and entitlement to compensation under 
38 U.S.C.A. § 1151 for type II diabetes mellitus.  However, 
these matters were addressed in a Board hearing in June 2003 
by an Acting Veterans Law Judge, whereas the issues of 
entitlement to service connection for PTSD and squamous cell 
carcinoma of the larynx were addressed by both a Veterans Law 
Judge in October 1998 and the Acting Veterans Law Judge in 
June 2003.  Copies of the transcripts of those hearings are 
of record.  As the Veterans Law Judge presiding at the 
hearings must participate in the decisions on the claims (See 
38 C.F.R. 20.707 (2003)), the appeal as to the issues of 
entitlement to service connection for PTSD and squamous cell 
carcinoma of the larynx are being decided by a panel of three 
Veterans Law Judges, to include the Judges that heard 
testimony at the hearings conducted in October 1998 and June 
2003.  

As the issues of entitlement to an increased evaluation for 
service-connected ganglionectomy, right hand (minor), and 
entitlement to compensation under 38 U.S.C.A. § 1151 for type 
II diabetes mellitus, were only addressed in the June 2003 
hearing, those issues need only be decided by the Acting 
Veterans Law Judge who conducted that hearing on behalf of 
the Board.  These issues will be concurrently decided in a 
separate decision under a different docket number.  

Finally, the Board notes that while the record has been 
adequately developed to permit a decision on the merits with 
respect to the issue of entitlement to service connection for 
PTSD, it finds that additional development is warranted with 
respect to the issue of entitlement to service connection for 
squamous cell carcinoma of the larynx.  This issue will be 
addressed more fully in the Remand portion of this decision.  
This portion of the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  Service records or other credible supporting evidence 
does not verify the claimed stressor.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2003).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
while the evidence includes a May 1993 diagnosis of PTSD that 
was at least in part predicated on the veteran's purported 
stressor, beginning with a letter in April 1993, the regional 
office (RO) sought information from the veteran regarding any 
stressors during service, including the names and other 
identifying information concerning any other individuals 
involved in the events, additional service information was 
sought in June 1993, and the veteran was notified of the need 
for credible supporting evidence that the claimed in-service 
stressor occurred beginning with the April 1994 supplemental 
statement of the case.  The Board's remand in June 1996 also 
advised the veteran that verification of the veteran's 
asserted stressor had not been obtained or requested for 
incorporation into the record, and requested that the RO 
contact the appropriate authorities in an effort to verify 
the veteran's asserted stressor.  The Board specifically 
requested that the RO submit the veteran's statements 
regarding the date and location of the missile incident to 
the U.S. Army and Joint Services Environmental Support Group 
(ESG), now redesignated as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

In July 1996, the RO furnished ESG with the information 
regarding the veteran's asserted stressor, including the unit 
to which he was assigned at that time.  In a response to this 
letter, dated that same month, ESG acknowledged the RO's 
request for information, and requested that if the RO had not 
done so, the veteran's DA Form 20 or its equivalent should 
also be provided.  

In a letter dated in July 1997, USASCRUR advised the RO that 
the U.S. Crime Records Center found no information concerning 
the veteran witnessing the accidental release of three Hawk 
missiles in Fulda, Germany, at which time the veteran was 
assigned to the 19th Maintenance Battalion, and USASCRUR also 
noted that the National Archives and Records Administration 
(NARA) and the U.S. Army Military History Institute did not 
maintain unit records submitted by the 19th Maintenance 
Battalion in 1970 and 1971.  Finally, it was indicated that 
USASCRUR did not maintain morning reports or DA Form 1's that 
may have been submitted by the 19th Maintenance Battalion in 
1970 and 1971, but that such records could be requested from 
the National Personnel Records Center (NPRC).  It was noted 
that requests for morning reports should be for three month 
periods and that future requests to USASCRUR should include a 
copy of the veteran's DA Form 20.  

Thereafter, an August 1997 supplemental statement of the case 
continued to deny service connection for PTSD at least in 
part on the basis that the RO had still not been able to 
confirm the veteran's asserted in-service stressor.  In a 
March 1999 remand, the Board directed the RO to request that 
the veteran make an effort to obtain a witness statement from 
his assistant, R. C., at the time of the missile incident and 
that the RO take additional steps to obtain any morning 
reports and any personnel records in the possession of the 
NPRC, such as the veteran's DA Form 20.  

In April 1999, a request was made to NPRC for the veteran's 
complete personnel file and morning reports dated July 1970 
to December 1970 from the veteran's unit.  In April 1999, the 
RO also specifically requested the veteran obtain a signed 
statement from R. C. regarding the missile incident in 
service.

A second request for morning reports for the period of July 
to December 1970 was made in November 1999, and in response, 
NPRC requested that the RO furnish a three month search 
increment and designate the unit, organization, dates of 
treatment, and type of treatment.  In March 2000, the RO 
provided NPRC with the period of July to September 1970 and 
reiterated the identity of the veteran's unit during that 
period of time.  

A May 2001 letter advised the veteran of the type of evidence 
he needed to substantiate his claim, which included evidence 
of incurrence during service.  In May 2001, the RO was 
advised that morning reports for the period of July to 
September 1970 did not reveal any remarks about the veteran.  
In July 2001, the RO was provided with the veteran's DA Form 
20.  In response to a letter from the RO in August 2002, the 
veteran submitted a statement which indicated that he had no 
further evidence to add to his case.

Finally, at the veteran's personal hearing in October 2002, 
the veteran was specifically informed of the efforts that had 
been made to develop the case pursuant to the Board's 
previous remands, that all available development had been 
accomplished, and that nothing could be found to verify the 
stressor (T. at p. 6).  The veteran has offered no additional 
information on which further development could be based.  A 
November 2002 supplemental statement of the case reviewed the 
entire evidence of record and once again denied the claim.

Consequently, while the Board finds that the May 2001 
correspondence did not discuss in detail the evidence that 
would be obtained by the Department of Veterans Affairs (VA) 
in support of the veteran's claim and that which would be 
obtained by the veteran, it is clear from the entire 
procedural history of this claim, that significant efforts 
have been made by both the Board and the RO to verify the 
claimed stressor, and that the May 2001 letter together with 
the Board's remands, supplemental statements of the case, 
correspondence from the RO, and the information provided at 
the time of the veteran's hearing in October 2002 clearly 
advised the veteran of the evidence needed to substantiate 
his claim, the efforts that the VA had made to substantiate 
his claim, and the fact that the veteran would have to 
provide further information since his claimed stressor still 
had not been verified.  Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  Moreover, the Board notes that in August 
2002, the veteran submitted a statement which indicated that 
he had no further evidence to add to his case, thus 
indicating that the veteran believed he had no further 
information to provide to support the occurrence of the 
claimed stressor.  Accordingly, based on all of the above, 
the Board finds that further notice and/or development in 
this matter is not required under the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptomatology and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  Section 4.125(a) of VA regulations requires 
that diagnoses of mental disorders conform to the Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV), and as 
was noted in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
adoption of such a standard has resulted in the applicable 
criteria changing from an objective ("would evoke in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, C. J., concurring by way of 
synopsis).  It was also indicated in Cohen that where "there 
has been an 'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

The appellant's DD Form 214 indicates that his military 
occupational specialty was engineer power transportation 
repairman and auto mechanic.  No medals or badges were noted 
other than the National Defense Service Medal and Expert M-
14.  

Personnel records (DA Form 20) indicate that the veteran had 
foreign service in Germany initially as a general vehicle 
repairman and later as a senior auto repairman from October 
1968 to March 1971.  During this period of time, he was 
attached to Company "C" and "D" of the 19th Maintenance 
Battalion.

An August 1971 VA psychiatric examination revealed that the 
veteran noted that, early in service, he was anxious and 
tense, and was also concerned about a then-recent divorce 
between his parents.  The examiner did not find the veteran 
to be anxious or depressed at the time of the examination, 
and the clinical diagnosis was that the veteran did not have 
a mental disorder.  The examiner commented that the veteran 
probably could have been diagnosed with an adjustment 
reaction during the first part of military service, however 
he did not find evidence of anxiety or depression to such a 
degree to warrant a neurotic diagnosis.  A claim for service 
connection for a nervous disorder was denied by a September 
1971 rating decision based on the finding that there were no 
service complaints or treatment of a nervous disorder.  

Following the submission of a January 1976 VA hospital 
summary that indicated diagnoses which included anxiety 
neurosis, a February 1976 rating decision determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a nervous disorder.

In August 1978, the veteran once again sought to reopen his 
claim for service connection for a nervous disorder, 
asserting that he had been treated at the base hospital at 
the Aberdeen Proving Grounds, Maryland in 1969, where he was 
studying wheel and track vehicle maintenance.

Service medical records were thereafter received, including 
those from the base hospital at Aberdeen Proving Grounds 
dated in August 1968.  Pre-induction examination in November 
1967 revealed the veteran's report of a history of nervous 
trouble and depression, however psychiatric evaluation 
indicated no abnormalities.

Medical records from the Aberdeen Proving Grounds reflect 
that the veteran was treated in August and September 1968 for 
an emotional reaction to his father being unable to find a 
position as an iron worker and concern that his father would 
not accept any assistance with this situation.  The diagnosis 
was situational reaction, and the veteran was seen in two 
outpatient counseling sessions.  It was noted that the last 
examination was in September 1968.  The veteran's condition 
on closing was noted to be improved and he was referred to 
the Red Cross for possible assistance with his home 
situation.

No relevant complaints or findings were noted at the time of 
the veteran's separation examination in December 1970, and a 
March 1971 statement reflects the veteran's belief that there 
had been no change in his medical condition since the time of 
his separation examination.  There is also no indication that 
the veteran ever sought additional treatment for his August 
1968 situational reaction or any other emotional problem 
between September 1968 and his discharge from service in 
March 1971.  Following its review of the veteran's service 
medical records, the RO again denied service connection for a 
nervous disorder in March 1979, finding that the veteran's 
nervous condition was not considered a disability under the 
law for which compensation may be paid.

A February 1985 private medical report from Dr. W. reflects 
that the veteran began treatment with Dr. W.'s office in 
October 1984, and that when he later returned in December 
1984, the veteran reported sleep difficulties and concern 
about his mother's diabetes and heart problems.  Following 
the veteran's most recent evaluation in January 1985, it was 
determined that the veteran was manifesting a mixture of 
depression and significant paranoid aspects that were related 
to his continuing preoccupation with his physical 
difficulties.  A June 1985 rating decision again determined 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for a 
nervous disorder.  

VA psychiatric examination in February 1990 revealed that the 
veteran reported that he was evaluated by a psychiatrist on 
one occasion during service during advanced training, at 
which time he was anxious and depressed.  The veteran 
believed that he was scared at that time about the Vietnam 
War.  He denied being given any further medication or in-
service evaluation.  In 1974, he saw a psychiatrist in 
conjunction with treatment for other problems, and continued 
to go to that physician for approximately three years without 
positive results.  He also related that he attempted to take 
his life by overdose in 1977 or 1978 following which there 
was treatment for about one year, and he was also treated for 
depression in the 1980's.  The examiner concluded that the 
veteran described an approximate 22 year history of 
intermittent depression, and that the reasons for depression 
currently centered around his inability to work because of a 
back injury.  The examiner commented that the veteran's 
primary limitation appeared to be back problems.  The 
diagnosis was dysthymic disorder.  An April 1990 rating 
decision once again determined that new and material evidence 
had not been submitted to justify the reopening of the claim 
for service connection for a nervous disorder.

In March 1993, the veteran submitted a claim for service 
connection for PTSD, on which he indicated that while in 
service in the latter months of 1970, he witnessed the 
accidental dropping of three Hawk missiles as they were being 
loaded on to racks.  The veteran further stated that the 
warheads were cracked as a result of being dropped and that 
he considered this a life-threatening situation.  

VA PTSD examination in May 1993 revealed that the veteran 
reported that while serving in Germany in 1970 as a mechanic 
with the 19th Maintenance Battalion, in the process of 
helping to prepare a Hawk missile loader, three of the 
missiles fell off the loader a distance of five or six feet, 
and the veteran and his helper were visibly shaken as a 
result of this incident.  As a result of the incident, the 
veteran began to experience flashbacks of the event in 1971 
or 1972.  He also noted that these missiles were loaded and 
ready to fire.  He did not know whether they contained atomic 
warheads or not, but believed that if they had exploded, both 
he and his helper would have been killed.  The veteran had 
been having dreams of the event at the rate of three or four 
times a month since approximately 1972.  The veteran also 
reported difficulty with suicidal ideation since 1978.  The 
veteran further noted experiencing depression relating to the 
loss of an infant son and indicated receiving treatment from 
a private physician, Dr. W., during that time.  The examiner 
commented that the incident involving the missiles was quite 
stressful for the veteran and would be described as a rather 
severe stressor.  A Minnesota Multiphasic Personality 
Inventory (MMPI) study was noted to support a diagnosis of 
PTSD.  The examiner further commented that the veteran 
experienced recurrent dreams and flashbacks, sleep problems, 
irritability, and periodic problems with concentration, and 
concluded that the veteran was suffering from a chronic PTSD, 
mild to moderate in nature.  In August 1993, the RO denied 
the veteran's claim for service connection for PTSD.

At the veteran's personal hearing in March 1994, the veteran 
testified that during the process of adjusting some missiles 
on a loader in 1969 or 1970, three missiles were dropped from 
a height of 8 to 12 feet, cracking the warheads on two of 
them (transcript (T.) at pp. 2-3).  The veteran continued to 
have thoughts about this incident following service and noted 
that he was treated for gastric ulcers and depression 
following service (T. at p. 3).  He was treated on one 
occasion in Ohio and on a second, in Huntington, West 
Virginia (T. at p. 3).  He was treated for a nervous disorder 
during service and for depression following service in Ohio 
(T. at pp. 3-4).  In 1977 or 1978, the veteran attempted to 
take his own life, and was being treated at this time for 
depression in Tampa, Florida (T. at p. 4).  The veteran 
maintained that since about the first year after discharge, 
he had been treated for stress or depression (T. at p. 5).  

At the veteran's hearing before the Board in October 1998, 
the veteran indicated that at the time of the missile 
incident, he had been sent on a work order to the Six Missile 
Company in Fulda, Germany for assistance with respect to 
their Hawk launchers or loaders (T. at p. 3).  The veteran 
again described the missile incident during service in which 
several missiles were dropped on to a loader, cracking the 
warheads on two of them (T. at pp. 3-4).  From that point on, 
the veteran would become irritated on hearing any kind of 
loud noise (T. at p. 4).  A little over a year and a half 
after service, the veteran began seeking treatment for his 
stomach and nerves (T. at pp. 4-5).  He believed that the 
initial post-service diagnosis was depression (T. at p. 5).  
The veteran had no relocation of a report being prepared 
concerning the missile incident (T. at p. 6).  He also could 
not remember the date of the incident (T. at p. 6).  After 
moving to Mississippi in 1979, the veteran started once again 
receiving treatment in 1982 or 1983 (T. at p. 6).  The 
veteran did state that he had an assistant named R. C. who 
was located right next to the loader when the missiles were 
dropped (T. at p. 8).  He could not remember the name of the 
operator and noted that there was a second lieutenant who was 
close by and who appeared ready to crawl over a tall fence in 
order to get out of the immediate area (T. at p. 8).  The 
veteran denied that there were any letters that might confirm 
the missile incident, and, concerning any other stressful 
events experienced, he stated that he had experienced the 
death of an infant son in December 1974 (T. at pp. 9-10).  He 
could not specifically remember telling anyone about the 
missile incident shortly following discharge from the service 
(T. at p. 10).  

VA outpatient records for the period of May to June 2002 
reflect that in May 2002, the veteran reported that his 
nightmares about the missiles had returned (3 to 4 times per 
week).  The impression was recurrent moderate depression and 
rule out Axis II-paranoid personality disorder.  In June and 
July 2002, it was noted that the veteran's sleep continued to 
be disturbed and that he would awaken for no apparent reason.  
The impression was recurrent moderate depression.  

VA outpatient treatment records for the period of August to 
December 2002 reflect that between September and December 
2002, the veteran related continuing stress over the 
relationship between his mother and stepfather, and an 
increase in stress due to the anniversary of the loss of his 
son.  The impressions included recurrent mild to moderate 
depression.

At the veteran's personal hearing in October 2002, as was 
noted above, the veteran was specifically informed of the 
efforts that had been made to develop the case pursuant to 
the Board's previous remands, that all available development 
had been accomplished, and that nothing could be found to 
verify the stressor (T. at p. 6).  The veteran indicated that 
he was still receiving treatment for PTSD and depression (T. 
at p. 6).  The veteran indicated that he had been unable to 
find his assistant at the time of the missile incident, R. C. 
(T. at p. 7).  The veteran had made an effort to call several 
R. C.'s but he was unable to find the one that served with 
him in Germany (T. at pp. 8-9).

At the veteran's hearing before the Board in June 2003, the 
veteran testified that the main cause of his PTSD was the 
missile incident during service in approximately 1970 (T. at 
pp. 3-4).  His problems mainly started happening after 
service (T. at p. 4).  He did not begin receiving treatment 
for PTSD until the 1990's (T. at p. 5).  The veteran believed 
that he initially began receiving treatment for his 
depression with the VA medical facility in Ohio in mid-1971 
to early 1972 (T. at p. 15).  

II.  Analysis

The record before the Board demonstrates that PTSD was 
diagnosed in May 1993.  To comply with the statutory 
requirements of 38 U.S.C. § 7104(d) (West 2002) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran has reported that he was exposed to a primary 
incident in active service that resulted in PTSD.  However, 
the Board is not required to accept an appellant's 
uncorroborated accounts of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The 
starting point for any determination with regard to PTSD is 
one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).  Under the governing regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy.

A review of the veteran's written statements indicates that 
the veteran's claim is primarily predicated on an incident in 
the latter months of 1970, in which the veteran was in close 
proximity to the loading of missiles which were dropped in 
the process, causing several warheads to be cracked, and 
causing the veteran, his assistant, R. C., and others at the 
site to believe that one or more of the missiles could 
possibly explode.  The Board notes that while the veteran has 
also expressed the belief that he was exposed to excessive 
stress during service as a result of being given too much 
responsibility, these additional assertions are nonspecific 
and, in any event, have not formed the basis of any diagnosis 
of PTSD.  

The Board has considered, in detail, the veteran's alleged 
traumatic missile incident in addition to those statements 
and evidence submitted in support of his claim.  As noted 
above, the RO has been unable to confirm the event reported 
by the veteran.  The veteran has been asked to provide 
details that could be confirmed by an independent source.  As 
stated by the United States Court of Appeal for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court"), it has been 
held that asking a veteran to provide the underlying facts 
such as the names of individuals involved, the dates, and the 
places where the claimed events occurred, does not constitute 
an impossible or an onerous task.  Wood, 1 Vet. App. at 193.

A review of the veteran's statements fails to provide any 
information which could be used to independently confirm his 
reported stressors noted above.  He has also failed to 
provide VA with any meaningful information that could be used 
to independently confirm his stressor by a secondary source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must 
be provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
he "engaged in combat with the enemy" or that an event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

As mentioned above, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.  
Unfortunately, based on the veteran's statements, he has 
failed to provide VA with any meaningful information by which 
his stressor can be verified.  Consequently, the Board finds 
that the evidence is of insufficient probative value to 
establish that the claimed specific stressors occurred or 
that the evidence supporting their occurrence is in 
equipoise.

The claims file does not reflect a diagnosis of PTSD until 
May of 1993, based on the history of the missile incident 
provided by the veteran.  In addition, as discussed above, 
the missile incident recounted by the veteran has not been 
verified.  Moreover, VA examiners who have conducted 
examinations and treatment of the veteran since service have 
rendered additional diagnoses such as depression over many 
years, and additional sources of this depression have 
included the loss of the veteran's son in 1974 and an 
industrial injury in the early 1980's.  The Board also finds 
significant the fact that when the veteran was initially 
examined by the VA after service in August of 1971, 
approximately five months after discharge, he did not mention 
the missile incident.  In fact, the first report of the 
incident is contained within the veteran's original claim for 
service connection for PTSD, filed in March 1993.  Thus, the 
Board finds that the statements of the veteran and the 
opinion of a VA examiner in May 1993, which is based solely 
on his statements, are far less probative than the 
contemporaneous and post-service treatment records which 
reveal treatment for physical symptoms that are not causally 
related to old trauma, and emotional symptoms that until the 
last ten years, were not attributed to any incident which 
occurred during service.  

Accordingly, the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
manifestations of disability which are not attributable to 
PTSD which is related to active service.  Although it is 
established that the veteran is entitled to the benefit of 
the doubt when the evidence supporting a grant of his claim 
and the evidence supporting a denial of the claim are in an 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).


ORDER

The claim for service connection for PTSD is denied.


REMAND

The Board has preliminarily reviewed the issue of entitlement 
to service connection for squamous cell carcinoma of the 
larynx as secondary to nicotine dependence, and first notes 
that the record reflects that the veteran underwent surgery 
for squamous cell carcinoma of the right larynx in June 1997, 
and thereafter was treated for nicotine dependence over a 
period of several years.  

Legislation was also recently enacted which effectively 
prohibits service connection of disability on the basis that 
such resulted from disease or injury attributable to the use 
of tobacco products during a veteran's period of active 
service.  However, this law is effective only as to claims 
filed after June 9, 1998, and the veteran's claim was filed 
in October 1997.

Accordingly, under the Veterans Claims Assistant Act of 2000, 
it appears that the veteran's statements of in-service 
smoking and current medical findings are sufficient to 
require that the veteran be afforded new VA examinations to 
ascertain the etiology of any current residual disability 
associated with the veteran's squamous cell carcinoma of the 
larynx, and to provide specific opinions regarding whether it 
is at least as likely as not that any such residual 
disability is related to service or the result of nicotine 
dependence incurred as a result of that service.  Clearly, 
the current record is not sufficient to make a decision on 
the claim as there is no competent medical evidence to link 
current disability to service and the veteran's lay 
assertions of medical causation are not competent to 
establish a relationship between service and the types of 
disability at issue here.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for nicotine dependence 
and/or any residual disability associated 
with squamous cell carcinoma of the 
larynx.  Any medical records other than 
those now on file pertaining to diagnoses 
of nicotine dependence and/or any 
residual disability associated with 
squamous cell carcinoma of the larynx 
should be obtained and associated with 
the claims folder.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature of any residual disability 
associated with squamous cell carcinoma 
of the larynx.  The claims file should be 
made available to the VA examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The medical evidence 
in the case should be reviewed in full 
including the service medical records.  
If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the 
examiner is only able to theorize or 
speculate on a given matter, the examiner 
should so state.  The examiner should 
provide information in the report 
concerning the following matters:

(a)  Whether there is a current residual 
disability associated with squamous cell 
carcinoma of the larynx?

(b)  If there is a current residual 
disability associated with squamous cell 
carcinoma of the larynx, whether it is at 
least as likely as not that that residual 
disability is the result of in-service 
tobacco use, as opposed to any tobacco 
use before or after service?  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

(c)  The veteran served on active duty 
from April 1968 to March 1971.  The 
examiner should render an opinion as to 
the likelihood that nicotine-dependence, 
as the criteria for diagnosing that 
disorder is set forth in the Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV), was acquired by the 
veteran during military service as 
opposed to some time before or after 
military service.  Finally, the examiner 
should render an opinion as to the 
likelihood that the veteran continued 
using tobacco after service as a result 
of acquiring nicotine dependence in 
service.

The examiner should note the history of 
smoking before, during, and after 
service, based on the veteran's history 
as well as the history recorded in the 
medical reports in the claims file, and 
should discuss any other potential causes 
of a residual disability, if any, 
associated with squamous cell carcinoma 
of the larynx.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



			
                JEFF MARTIN	ROBERT E. SULLIVAN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



